CANTY, J.
(dissenting).
I cannot concur in the foregoing opinions. Dorr had one contract with plaintiff, and another separate and distinct one with de*132fendant. Plaintiff and defendant entered into no contract with each other at all, and were strangers to each other in the different transactions in which plaintiff first released its mortgage to Dorr, then defendant took a mortgage from Dorr on the same property, and issued its stock to Dorr, and then plaintiff received the stock from Dorr as collateral security. Plaintiff knew of the arrangements that were about to be made between Dorr and defendant; defendant knew of the arrangements that were being made between Dorr and plaintiff; and there is as much reason for saying that plaintiff is estopped from denying defendant the full benefit of its contract with Dorr as there is for saying that defendant is estopped from claiming such full benefit. Defendant was not guilty of any fraud, deceit or concealment, took no undue advantage of plaintiff, and did not enter into any conspiracy with Dorr to cheat, defraud or deceive plaintiff. Then, where does the doctrine of estoppel come into the case? True, plaintiff released to Dorr its mortgage, and it may turn out that the collateral which it afterwards received in return is not as good security as the mortgage was. But if the plaintiff wanted to assist Dorr, and give him a chance to carry out his transactions, that is no concern of defendant.
But, whether plaintiff wanted to assist Dorr or not, it and its officers were sui juris; they were not lunatics, idiots or infants; defendant took no undue advantage of them; and there is no reason why defendant should be estopped from asserting its statutory lien on this stock. Plaintiff did not release its mortgage on condition that defendánt should waive its statutory lien on the stock about to be issued by it to Dorr. Plaintiff was content to release its mortgage without communicating with defendant at all in regard to the matter, and to leave Dorr with his unincumbered title to make his own arrangements with defendant. It will hereafter be unsafe for one party to do business with another, knowing that the latter has business relations with strangers which may have any possible relation to, or connection with, the business about to be transacted between the parties. This case might have been different if, as a part of the transaction, defendant had transferred the stock on its books from Dorr to plaintiff, or iff the parties had entered into a tripartite agreement.